Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/22/2021 has been entered.
Allowable Subject Matter
2.	This office action is a response to amendments submitted on 06/22/2021. 
3.	Claims 1-6 are allowed.
4. 	The following is an examiner’s statement of reasons for allowance:
5.	*** and *** are the closest prior art disclosed.
However, regarding Claim 1 the prior arts disclosed above do not teach or fairly suggest alone or in combination “the control unit determines whether or not the motor voltage vector is maintainable by a sum of the first inverter voltage vector and the second inverter voltage vector when a maximum voltage for limiting the mode of operation to the PWM mode is set for one of the first inverter voltage vector and the second inverter voltage vector and the other one of the first inverter voltage vector and the second inverter voltage vector, and, when the motor voltage vector is determined to be maintainable, the maximum voltage is set for one of the other one of the first inverter voltage vector and the second inverter voltage vector, wherein the first inverter voltage vector includes an excitation voltage command and a torque voltage command associated with an output from the first inverter, and the second inverter voltage vector includes an excitation voltage command and a torque voltage command associated with an output from the second inverter”.

Conclusion
6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE CARRASQUILLO whose telephone number is (571)270-7879. The examiner can normally be reached on Monday to Friday, 8:30am - 5:00pm, Alternate Fridays off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE L CARRASQUILLO/
Primary Examiner, Art Unit 2837